 



Exhibit 10.33
NVR, Inc.
Summary of the 2007 Named Executive Officer Annual Incentive Compensation Plan
     The following is a description of NVR, Inc.’s (“NVR” or the “Company”) 2007
annual incentive compensation plan (the “Bonus Plan”). The Bonus Plan is not set
forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K.
     All of NVR’s named executive officers; Dwight C. Schar (Chairman of the
Board of NVR), Paul C. Saville (President and Chief Executive Officer of NVR),
William J. Inman (President of NVRM), Dennis M. Seremet (Vice President, Chief
Financial Officer and Treasurer of NVR) and Robert W. Henley (Vice President and
Controller of NVR) participate in the Bonus Plan, with the exception of
Mr. Schar, who requested that his bonus opportunity for 2007 be reduced to $0.
The named executive officers can earn no more than 100% of their base salary as
a bonus award. Under the Bonus Plan, the annual bonus opportunity for
Mr. Saville, Mr. Seremet and Mr. Henley will be based 80% upon NVR’s
consolidated pre-tax profit (before consolidated annual bonus and stock-based
compensation expense but after all other charges) and 20% based on the number of
new orders (net of cancellations) that the Company generates compared to the
consolidated pre-tax profit and new orders within the Company’s 2007 annual
business plan. The new orders measure was added for 2007 to properly focus the
Company’s named executive officers on driving new orders during the downturn
currently being experienced in the homebuilding industry. Mssrs. Saville and
Seremet begin to earn the consolidated pre-tax profit portion of their annual
bonus award once the target is at least 100% attained. The full amount of the
consolidated pre-tax profit portion of their annual bonus award is earned
ratably from 100% up to 105% of the target attainment. Mssrs. Saville and
Seremet begin to earn the new orders unit portion of their annual bonus award
once the target is at least 85% attained. The full amount of the new orders unit
portion of their annual bonus award is earned ratably from 85% up to 100% of the
target attainment. Mr. Henley begins to earn the consolidated pre-tax profit
portion of his annual bonus award once the target is at least 80% attained. The
full amount of the consolidated pre-tax profit portion of his annual bonus award
is earned ratably from 80% up to 105% of the target attainment. Mr. Henley
begins to earn the new orders unit portion of his annual bonus award once the
target is at least 85% attained. The full amount of the new orders unit portion
of his annual bonus award is earned ratably from 85% up to 100% of the financial
target attainment.
     Mr. Inman’s annual bonus opportunity will be based 55% upon NVR’s mortgage
banking operations pre-tax profit (before annual bonus expense, stock-based
compensation expense and certain corporate overhead cost allocations), 25% upon
return on invested capital in the mortgage operations and 20% based on the
Company’s new orders (net of cancellations). Mr. Inman begins to earn the
mortgage banking pre-tax profit and return on invested capital portions of his
annual bonus award once the target is at least 100% attained. The full amount of
the mortgage banking pre-tax profit and return on invested capital portions of
his annual bonus award is earned ratably from 100% up to 105% of the target
attainment. Mr. Inman begins to earn the new orders unit portion of his annual
bonus award once the target is at least 85% attained. The full amount of the new
orders unit portion of his annual bonus award is earned ratably from 85% up to
100% of the target attainment.

 